
	
		III
		112th CONGRESS
		2d Session
		S. RES. 482
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2012
			Mr. McConnell (for
			 himself, Ms. Ayotte,
			 Mr. Barrasso, Mr. Blunt, Mr.
			 Boozman, Mr. Chambliss,
			 Ms. Collins, Mr. Cornyn, Mr.
			 Crapo, Mr. Enzi,
			 Mr. Grassley, Mr. Hatch, Mr.
			 Hoeven, Mr. Inhofe,
			 Mr. Isakson, Mr. Kirk, Mr.
			 Kyl, Mr. Lugar,
			 Mr. Moran, Mr.
			 Roberts, Mr. Rubio,
			 Ms. Snowe, Mr.
			 Thune, Mr. Toomey,
			 Mr. Sessions, Mr. Johnson of Wisconsin, and
			 Mr. Johanns) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Celebrating the 100th anniversary of the
		  United States Chamber of Commerce.
	
	
		Whereas the United States Chamber of Commerce (referred to
			 in this preamble as the Chamber) was founded on April 22, 1912,
			 at the request of President William Howard Taft, thereby creating a unified
			 voice for business in the United States;
		Whereas, on that date, President Taft supported the
			 creation of the Chamber by declaring before 700 delegates from businesses,
			 chambers, and associations representing every State, We want your
			 assistance in carrying on the government in reference to those matters that
			 affect the business and the business welfare of the country, and we do not wish
			 to limit your discretion in that matter. We wish that your advice should be as
			 free and unrestricted as possible, but we need your assistance and we ask for
			 it.;
		Whereas, during the 100 years since its founding, the
			 Chamber has represented and advocated the interests of the business community
			 in Washington, DC, across the United States, and around the world;
		Whereas the Chamber continues to give voice to business in
			 the United States and rally the business community around policies that create
			 jobs and grow the economy;
		Whereas the Chamber is committed to preserving and
			 advancing free market principles and the free enterprise system of the United
			 States, which has created growth, opportunities, innovation, and jobs, and has
			 empowered generations of individuals in the United States to fulfill the
			 American dream;
		Whereas, for a century, the Chamber has played an
			 instrumental role in major pieces of legislation on trade, infrastructure,
			 energy, and a host of other issues integral to generating economic growth,
			 supporting the business community, and creating jobs in the United States;
			 and
		Whereas, for the next 100 years, and well beyond, the
			 Chamber will continue to work to restore and strengthen the prosperity and
			 competitiveness of the United States and will continue to represent the
			 interests of businesses in the United States of every size, sector, and region
			 before Congress, the executive branch, the courts, and the court of public
			 opinion: Now, therefore, be it
		
	
		That the Senate congratulates the
			 United States Chamber of Commerce on its 100th anniversary.
		
